          Case 2:19-cv-08109-SVW-MAA Document 15 Filed 11/18/19 Page 1 of 5 Page ID #:59



            1   Michael S. Devereux (SBN 225240)
            2                 WEX LAW
                 1880 CENTURY PARK EAST, SUITE 1101
            3      LOS ANGELES, CALIFORNIA 90067
            4        TELEPHONE: (213) 986-9844
                     FACSIMILE: (213) 342-6190
            5

            6   Attorneys for PLAINTIFF, DANIEL NERSOYAN
            7

            8
                                   THE UNITED STATES DISTRICT COURT
                                    CENTRAL DISTRICT OF CALIFORNIA
            9

           10
                DANIEL      NERSOYAN,          as   an   CASE NO.: 19-CV-08109-SVW(MAAx)
           11
                individual,
           12                                            Honorable Stephen V. Wilson
           13                    PLAINTIFF ,
WEX LAW




                            v.                           NOTICE OF PROOF OF SERVICE
           14                                            OF SUMMONS AND COMPLAINT
                COUNTY OF LOS ANGELES, a                 OF DEFENDANT LOS ANGELES
           15
                county corporation, COUNTY OF LOS        SHERIFF DEPARTMENT;
           16   ANGELES SHERIFF’S                        EXHIBIT
           17   DEPARTMENT, a public entity,
                SHERIFF JAMES MCDONNELL, in                  TRIAL DATE: None Set
           18   his official capacity and as an
           19   individual, DEPUTY KENNETH
                COLLINS, individually and in his
           20   official capacity as a Deputy, as an
           21   individual, and DOES 1-10.

           22                    Defendant.
           23

           24

           25

           26         PLEASE TAKE NOTICE THAT on November 8, 2019, the Summons and
                Complaint, along with further case initiating documents were personally served on
           27
                defendant LOS ANGELES SHERIFF’S DEPARTMENT, a public entity, located
           28

                CASE NO.: CV 19-08109-SVW (MAAx)             1         PROOF OF SERVICE
          Case 2:19-cv-08109-SVW-MAA Document 15 Filed 11/18/19 Page 2 of 5 Page ID #:60

                1

            1
                at 4900 S. Eastern Avenue, Commerce, California 90040, pursuant to the executed
            2   Proof of Service, a true and correct copy of which is attached hereto as Exhibit A.
            3

            4   Dated: November 18, 2019               WEX LAW
            5

            6                                                    /s/ Michael S. Devereux
                                                          By: __________________________
            7                                                        Michael S. Devereux
            8                                                        Attorney for Plaintiff
                                                                    DANIEL NERSOYAN
            9

           10

           11

           12
WEX LAW




           13

           14

           15

           16

           17

           18

           19
           20

           21

           22

           23

           24

           25

           26
           27

           28
                CASE NO.: CV 19-08109-SVW (MAAx) 2                    PROOF OF SERVICE
          Case 2:19-cv-08109-SVW-MAA Document 15 Filed 11/18/19 Page 3 of 5 Page ID #:61

                1

            1                                         PROOF OF SERVICE

            2   STATE OF CALIFORNIA                   )
                                                      )       SS.
            3   COUNTY OF LOS ANGELES                 )
            4
                I, THE UNDERSIGNED, DECLARE UNDER         THE PENALTY OF PERJURY THAT THE FOLLOWING IS TRUE
            5   AND CORRECT:
            6   I am employed in the County of Los Angeles, State of California, and am over the age of
                eighteen (18) years of age and not a party to the within action. My business address is 1880
            7   Century Park East, Suite 1101, Los Angeles, California 90067.
            8
                On the date of execution hereof, I served the foregoing document described as NOTICE OF
            9   PROOF OF SERVICE OF SUMMONS AND COMPLAINT OF
                DEFENDANT LOS ANGELES SHERIFF DEPARTMENT on the interested
           10
                parties in this action by email and by placing a true copy thereof enclosed in a sealed envelope
           11   addressed as follows:

           12   Los Angeles Sheriff Department
WEX LAW




                4900 S. Eastern Avenue
           13   Commerce, California 90040
           14

           15
                               (BY US Mail) By placing such envelope, with postage thereon fully prepaid for
           16
                              US Mail, to be placed in the USPO mail box at Los Angeles, California.
           17
                               (BY FACSIMILE) By placing such document for collection and transmission
           18
                              to the facsimile numbers listed above.
           19
                               (BY ONLINE) By submitting through claim system initiated by the City of Los
           20                 Angeles at https://claims.lacity.org/Home/BasicClaim
           21

           22   I declare under penalty of perjury under the laws of the State of California that
                the foregoing is true and correct and that this declaration was executed on November 18, 2019,
           23   at Los Angeles, California.
           24                                                        /s/ Rachel Moore
           25                                                            Rachel Moore

           26
           27

           28
                CASE NO.: CV 19-08109-SVW (MAAx) 3                             PROOF OF SERVICE
Case 2:19-cv-08109-SVW-MAA Document 15 Filed 11/18/19 Page 4 of 5 Page ID #:62
Case 2:19-cv-08109-SVW-MAA Document 15 Filed 11/18/19 Page 5 of 5 Page ID #:63
